DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “…a machine learning model trained to output computer-generated text based on input text; a grounding interface useable by the machine learning model to access a grounding source including information related to the input text; and a control interface useable by the machine learning model to recognize a control signal; wherein the machine learning model is configured to include information from the grounding source in the computer-generated text and focus the computer-generated text based on the control signal”.
The limitation of “machine learning model trained to…”, “grounding interface useable …”, “control interface useable …”, “machine learning model is configured …” as drafted covers a human organizing of activities. More specifically, a human seeing receiving texts and applying NLP processes and formulas. All these activities are not tied to any apparatus and can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind.
	This judicial exception is not integrated into a practical application. In particular, claim 20 recites additional element of “computer”. For example in paragraphs [0086] of the as filed in the instant PGPUB, the computer is listed as a general-purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claim limitations amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Semantically Conditioned Dialog Response Generation via Hierarchical Disentangled Self-Attention” 30 May 2019).
Regarding claim 1, Chen discloses a storage subsystem holding instructions executable by a logic subsystem to instantiate a controllable grounded response generation framework, the framework comprising: a machine learning model trained to output computer-generated text based on input text (page 1-2 - Semantically controlled neural response generation dialogue system); a grounding interface useable by the machine learning model to access a grounding source including information related to the input text (see page 3, fig. 3 and “DB Query”); and a control interface useable by the machine learning model to recognize a control signal (see page 3, fig. 3 and Dialog State Tracking); wherein the machine learning model is configured to include information from the grounding source in the computer-generated text and focus the computer-generated text based on the control signal (see page 3, fig. 3 and Semantically controlled neural response generation).

Regarding claim 2, wherein the instructions are part of a word processing application, and the framework is used by the word processing application to automatically write and/or rewrite a document for a human user based on the input text, the grounding source, and the control signal (see figs. 1 and 3).
	Regarding claim 4, Chen discloses wherein the input text is conversational text, the instructions are part of a personal assistant application, and the framework is used by the personal assistant application to automatically generate conversational utterances for responding to the conversational text of a human user based on the conversational text, the grounding source, and the control signal (see figs. 1 and 3).
Regarding claim 5, Chen discloses wherein the control signal is received via a user interface (see figs. 1 and 3).
Regarding claim 6, Chen discloses wherein the control signal comprises control phrases generated using an automated system (see figs. 1 and 3).
Regarding claim 7, Chen discloses wherein the grounding source is a network-accessible grounding source, and wherein the grounding interface is configured to retrieve information from the grounding source via a network (see page 3, fig. 3 and “DB Query”).
Regarding claim 8, Chen discloses wherein the machine learning model includes a transformer-based language model (page 4, the self-attention based Transformer model).
Regarding claim 9, Chen discloses wherein the machine learning model uses self-attention (see page 1, disentangled self-attention network).
Regarding claim 10, Chen discloses wherein the machine learning model uses inductive attention (see page 1, hierarchical disentangled self-attention network (HDSA)).
Regarding claims 11 and 20, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claims 14 and 15, see rejection of claim 4.
Regarding claim 16, see rejection of claim 8.
Regarding claim 17, see rejection of claim 7.
Regarding claim 18, see rejection of claim 9.
Regarding claim 19, see rejection of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Semantically Conditioned Dialog Response Generation via Hierarchical Disentangled Self-Attention” 30 May 2019) in view of Lal et al. (US Pub 2020/0184018).
Regarding claim 3, Chen discloses wherein the instructions are part of a human user based on the input text, the grounding source, and the control signal (see figs. 1 and 3).
Chen does not discloses wherein the instructions are part of an email application, and the framework is used by the email application to automatically write and/or rewrite an email message for a human user.
Lal discloses wherein the instructions are part of an email application, and the framework is used by the email application to automatically write and/or rewrite an email message for a human user (see abstract; see para 0025-0026).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Lal in order to proposed response to the electronic communication (Lal, see abstract).
Regarding claim 13, see rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652